THE COURT.
The transcripts on appeal were filed in this court March 25, 1943. No brief having been filed, an order to show cause why the appeal should not be dismissed for want of prosecution was issued April 30, 1943, returnable May 26, 1943. On the latter date there was no appearance on behalf of appellant by brief or otherwise. Pursuant to the provisions of section 1253 of the Penal Code, the judgment and the order of the trial court denying motion for a new trial are, and each of them is, affirmed.